Baltzell, C. J.:
We are constrained to decline making a decision in these *10cases, and to set aside the order announcing their argument* The latter case is presented to us through part of the original papers of the Court below, and an imperfect copy of part of the proceedings, with no copy of the record as required by the law, nor is there anything in the papers to show that an order or decree has been rendered in the case. It is inexcusable in the Clerk of the Court to allow original papers to be taken from his office for such purpose, nor will the Court entertain a case presented in such shape. If originals are desired, the order for their production will be made on application, as provided by the rules.
In the case of Rabón, a copy of a record is presented, certified by the Clerk as containing the entire transcript of the proceedings in the case, to which has been since attached the original bill of exceptions, to which no authority is given. It does not appear under the seal of the Circuit Court, nor is there an attestation of the Clerk that it is a true copy of the record and proceedings of the case. In neither case do we perceive either an appeal or writ of error. Such a departure from correct and proper proceedings cannot be permitted, especially in a case of life and death. Let the bill of exceptions be separated from the copy of the record in the case of Rabón, and sent to the Clerk of the Circuit Court. Let the original papers in the case of Kipp & Young and Loubat be returned to the Clerk of the Circuit Court, and the argument in both cases be set aside.